             Case 6:17-cr-06124-FPG Document 38 Filed 03/01/21 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                  Case # 17-CR-6124-FPG
v.
                                                                   DECISION AND ORDER
SCOTT K. FAIRBANKS,
                                      Defendant.

                                       INTRODUCTION

       On March 21, 2019, Defendant Scott K. Fairbanks pleaded guilty to once count of

conspiracy to possess with intent to distribute, and to distribute, 100 grams or more of fentanyl

analogue, in violation of 21 U.S.C. § 846. ECF No. 32. On March 20, 2020, the Court sentenced

Defendant to 90 months of imprisonment followed by five years of supervised release. ECF No.

34 at 2-3.

       On February 22, 2021, Defendant filed a pro se Motion for Reduction of Sentence. ECF

No. 37. He seeks to be released to home confinement, a halfway house, or a drug rehabilitation

center. ECF No. 37 at 5-6. He asserts that, due to the COVID-19 pandemic, he has been unable

to take any rehabilitation programs in prison and his time would be better served in another setting

where he could resume his rehabilitative efforts. He apologizes for his crime, asserts that he has

already served a significant amount of time, and explains that he would like to be there for his

family members. Id. at 2-6.

       However, for the reasons explained below, the Court cannot grant Defendant the relief he

seeks. Accordingly, his motion for a reduction of sentence is DENIED.

                                          DISCUSSION

       Defendant does not identify the statutory basis on which he brings his motion. The Court

construes the motion as being brought pursuant to the Second Chance Act of 2007, the First Step



                                                 1
         Case 6:17-cr-06124-FPG Document 38 Filed 03/01/21 Page 2 of 6




Act of 2018, or the Coronavirus Aid, Relief, and Economic Security (“CARES”) Act of 2020.

However, none of these statutes permit the Court to grant Defendant the relief he seeks.

I.     The BOP’s Authority to Place Prisoners

       “[T]he district court does not control how the Executive Branch carries out a defendant’s

sentence.” United States v. Kanagbou, 726 F. App’x 21, 25 n.1 (2d Cir. 2018) (summary order).

Instead, pursuant to 18 U.S.C. § 3621(b), the Bureau of Prisons (“BOP”) “has exclusive authority

to designate the facility where prisoners will serve a sentence and to order a transfer from one

facility to another.” United States v. Martin, No. 15-CR-6132-FPG, 2020 U.S. Dist. LEXIS

158018, at *1 (W.D.N.Y. Aug. 31, 2020) (citation omitted). See also 18 U.S.C. § 3621(b) (“The

Bureau of Prisons shall designate the place of the prisoner’s imprisonment . . . .”);

18 U.S.C. § 3624(c)(1), (2) (providing that the BOP shall ensure that a prisoner spends that final

months of his term “under conditions that will afford that prisoner a reasonable opportunity to

adjust to and prepare for the reentry of that prisoner into the community,” including a community

correctional facility or home confinement).

       Neither the Second Chance Act, the First Step Act, nor the CARES Act give district courts

authority to determine a prisoner’s placement; they “merely give eligible inmates the possibility

to be considered [by the BOP] for home confinement or halfway house placement.” United States

v. Giboney, No. 4:15-CR-00097-JAR-1, 2021 U.S. Dist. LEXIS 22309, at *9 (E.D. Mo. Feb. 5,

2021). The Court briefly discusses each statute in turn.

II.    Relevant Statutes

       A.      The Second Chance Act
       The Second Chance Act of 2007, Pub. L. No. 110-119, 122 Stat. 657 (2008),

       modified Title 18 U.S.C. § 3624(c) in three notable ways: (1) it doubled the
       maximum prerelease [Residential Reentry Center (“RRC”)] placement period from
       6 to 12 months, (2) it required the BOP to make RRC placement decisions on an


                                                2
            Case 6:17-cr-06124-FPG Document 38 Filed 03/01/21 Page 3 of 6




       individual basis, and (3) it required the BOP to ensure that, consistent with the
       factors in Section 3621(b), the duration of the RRC placement period gives the
       inmate the greatest likelihood of successful community reintegration.
Handford v. Spaulding, No. 9:19-CV-0434 (LEK/DEP), 2019 U.S. Dist. LEXIS 81788, at *10

(N.D.N.Y. May 15, 2019) (citation omitted). However, it did not change the BOP’s authority to

“decide when and whether an inmate should be placed at an RRC after considering the factors set

forth in 18 U.S.C. § 3621.” United States v. Henderson, No. 15-CR-0487, 2019 U.S. Dist. LEXIS

46329, at *4 (S.D.N.Y. Mar. 18, 2019). “Accordingly, this Court lacks the authority under the

Second Chance Act to order Defendant’s transfer to home confinement or a halfway house for the

duration of his sentence.” United States v. Casado, No. 19-CR-6156-FPG, 2020 U.S. Dist. LEXIS

108855, at *2 (W.D.N.Y. June 22, 2020).

       B.       The First Step Act
       The First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, “modified prior sentencing

law and expanded vocational training, early-release programs, and other programing designed to

reduce recidivism.” United States v. Simons, 375 F. Supp. 3d 379, 385 (E.D.N.Y. 2019).

       Section 602 of the First Step Act amended 18 U.S.C. § 3624(c)(2) to state that “[t]he

Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk levels and lower

needs on home confinement for the maximum amount of time permitted . . . .” Pub. L. No. 115-

391, § 602. But this section did not “authorize[] a district court to order the Bureau of Prisons to

release a given defendant to home confinement. Rather, it is [the Bureau of Prisons]—not the

courts—who decides whether home detention is appropriate.” United States v. McGee, No. 11-

CR-194S, 2020 U.S. Dist. LEXIS 19015, at *2 (W.D.N.Y. Jan. 31, 2020) (citation and internal

quotation marks omitted).

       Section 603 of the First Step Act reauthorized and expanded a pilot program established

under the Second Chance Act to evaluate early release to home confinement or a halfway house


                                                 3
          Case 6:17-cr-06124-FPG Document 38 Filed 03/01/21 Page 4 of 6




for elderly or terminally ill prisoners. Pub. L. No. 115-391, § 603. But it “did not remove the

Attorney General’s discretion in determining which eligible elderly offenders or eligible terminally

ill offenders to release to home confinement under the pilot program.” United States v. Resnick,

451 F. Supp. 3d 262, 267 (S.D.N.Y. 2020).

       Of   greater   relevance,   Section    603    of   the   First   Step   Act   also   amended

18 U.S.C. § 3582(c)(1)(A), the so-called “compassionate release” statute. The First Step Act “did

away with th[e] long-standing restriction” that “a court could not order compassionate release

unless the BOP made an affirmative request on a prisoner’s behalf.” United States v. Ogarro, No.

18-cr-373-9 (RJS), 2020 U.S. Dist. LEXIS 65914, at *5 (S.D.N.Y. Apr. 14, 2020). Pursuant to the

amendment, federal prisoners may bring a motion for compassionate release on their own behalf

after meeting certain procedural criteria. United States v. Roney, 833 F. App’x 850 (2d Cir. 2020)

(summary order); see also United States v. Brooker, 976 F.3d 228, 235-36 (2d Cir. 2020).

       Section 3582(c)(1)(A), even as amended, does not give district courts the authority to order

a prisoner’s placement in home confinement or an RRC. United States v. Peralta, No. 19-CR-135

(VEC), 2020 U.S. Dist. LEXIS 211613, at *1 n.1 (S.D.N.Y. Nov. 12, 2020) (“The Court interprets

[defendant’s] motion as one seeking compassionate release pursuant to pursuant to 18 U.S.C.

§ 3582(c)(1)(A). To the extent [defendant’s] motion also sought to convert his remaining period

of incarceration to home confinement pursuant to 18 U.S.C. § 3624(c), the Court notes that the

Bureau of Prisons has the exclusive authority to afford such relief under the statute.”); United

States v. Davis, No. 1:14-cr-00296-PAC-1, 2020 U.S. Dist. LEXIS 172504, at *9 (S.D.N.Y. Sep.

21, 2020) (noting that neither temporary furlough nor placement in home confinement are “within

the limited authority afforded by 18 U.S.C. § 3582(c)(1)(A)”); see also generally United States v.

Ayala, No. 17-cr-618 (RA), 2020 U.S. Dist. LEXIS 143239, at *4 (S.D.N.Y. Aug. 10, 2020)




                                                 4
          Case 6:17-cr-06124-FPG Document 38 Filed 03/01/21 Page 5 of 6




(noting that “requests for home confinement and compassionate release arise from ultimately

different statutory schemes with different considerations underlying each”) (citation and internal

quotation marks omitted).

       However, section 3582(c)(1)(A) does say that courts “may reduce the term of

imprisonment (and may impose a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of imprisonment).”

18 U.S.C. § 3582(c)(1)(A). This Court and others have suggested that a Court could grant

compassionate release and then impose home confinement-like conditions upon Defendant’s

supervised release. See, e.g., United States v. Montanez, No. 15-CR-122-FPG, 2020 U.S. Dist.

LEXIS 130726, at *15 n.6 (W.D.N.Y. July 23, 2020) (“[T]he Court assumes, without deciding,

that it could order home confinement-like conditions for Defendant’s release.”); United States v.

Parmar, No. 18 CR 877 (VB), 2020 U.S. Dist. LEXIS 245680, at *2 (S.D.N.Y. Dec. 31, 2020)

(“Although the Bureau of Prisons has the authority to permit an inmate to finish a sentence in home

confinement under 18 U.S.C. § 3624(c)(2), the Court does not have the authority to transfer

defendant] to home confinement, except when reducing a term of imprisonment pursuant to

Section 3582(c)(1)(A)(i).” (emphasis in original)); United States v. Dragone, No. 3:16cr30 (JBA),

2021 U.S. Dist. LEXIS 17980, at *4 (D. Conn. Feb. 1, 2021) (granting motion for compassionate

release, reducing sentence to time served, and ordering defendant to be released to home

confinement); United States v. Ciprian, No. 1 Cr. 1032-74 (PAE), 2021 U.S. Dist. LEXIS 18698,

at *12 (S.D.N.Y. Feb. 1, 2021) (granting compassionate release and, as a condition of supervised

release, ordering defendant to spend the first six months of release in a halfway house or in home

confinement).




                                                5
            Case 6:17-cr-06124-FPG Document 38 Filed 03/01/21 Page 6 of 6




           The Court need not decide whether to proceed in such a fashion here, though, because

even construing Defendant’s motion liberally, it does not address—let alone establish—any of the

criteria required to obtain compassionate release: exhaustion of administrative remedies,

extraordinary and compelling circumstances, and a finding that release is warranted pursuant to

the sentencing factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A).

          C.     The CARES ACT
          In response to COVID-19, Congress enacted the Coronavirus Aid, Relief, and Economic

Security (“CARES”) Act, Pub. L. No. 116-136, 134 Stat. 281 (2020). The CARES Act expanded

the authority of the BOP to transfer inmates to home confinement under certain conditions. Id. at

§ 12003(b)(2), 134 Stat. at 516. It “did not create any new rights or judicial remedies for prisoners

under Section 3624(c)(2).” United States v. Woody, 463 F. Supp. 3d 406, 408 (S.D.N.Y. 2020).

Thus, the CARES Act did not give courts the authority to grant a prisoner’s request for home

confinement. United States v. Green, 466 F. Supp. 3d 328, 328 n.1 (W.D.N.Y. 2020). Rather, the

authority to “permit prisoners to finish the remainder of their sentence in home confinement”

remains “exclusively within the discretion of the BOP.” Ogarro, 2020 U.S. Dist. LEXIS 65914,

at *15.

                                         CONCLUSION

          For the reasons stated, Defendant’s motion for a reduction of sentence, ECF No. 37, is

DENIED.

          IT IS SO ORDERED.

Dated: February 27, 2021                                      ____________________________
       Rochester, New York                                    HON. FRANK P. GERACI, JR.
                                                              Chief Judge
                                                              United States District Court




                                                 6
